 



Exhibit 10.1
SYSCO CORPORATION
AMENDED AND RESTATED 2005 NON-EMPLOYEE DIRECTORS STOCK PLAN
ARTICLE 1
General
     This Amended and Restated 2005 Non-Employee Directors Stock Plan (the
“Plan”) is established to attract, retain and compensate for service as members
of the Board of Directors highly qualified individuals who are not current
employees of Sysco Corporation (the “Corporation”) and to enable them to
increase their ownership in the Corporation’s common stock. This Plan will be
beneficial to the Corporation and its stockholders since it will allow these
Directors to have a greater personal financial stake in the Corporation through
the ownership of the Corporation’s common stock, in addition to underscoring
their common interest with stockholders in increasing the value of the
Corporation over the longer term. The Plan provides for the grant of Stock
Options, Restricted Stock, Restricted Stock Units, Elected Shares and Additional
Shares (all as defined herein, and collectively, “Awards”)
     Section 1.1 Eligibility. All members of the Corporation’s Board of
Directors who are not current employees of the Corporation or any of its
subsidiaries (“Non-Employee Directors”) are eligible to participate in this
Plan.
     Section 1.2 Shares Available.
     (a) Number of Shares Available. There are reserved for issuance under this
Plan 550,000 shares of the Corporation’s Common Stock, $1.00 par value (“Common
Stock”), which may be authorized but unissued shares, treasury shares, or shares
purchased on the open market. For purposes of applying the limitation in the
preceding sentence and subject to the adjustment and replenishment provisions
included in Sections 1.2(b) and (c) below:
          (i) the maximum number of shares of Common Stock that may be issued
pursuant to Stock Options shall be 220,000;
          (ii) the maximum number of shares of Common Stock that may be issued
pursuant to Restricted Stock Awards, Restricted Stock Unit Awards, Elected
Shares and Additional Shares shall be 320,000, inclusive of all shares issued
prior to November 8, 2007 as retainer stock awards; and
          (iii) the maximum number of shares of Common Stock that may be issued
pursuant to dividends or dividend equivalents with respect to shares subject to
unexercised Options, Restricted Stock or Restricted Stock Units shall be 10,000.
     (b) Recapitalization Adjustment. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure
or shares of the Corporation, adjustments in the number and kind of shares
authorized by this Plan, in the number and kind of shares that may or are
required to be issued hereunder pursuant to any type of award hereunder
(including without limitation the maximum numbers set forth in Section 1.2(c)
below), in the number and kind of shares covered by outstanding stock options
(“Options”) under this Plan and in the option price thereof, and in the number
and kind of shares subject to outstanding retainer stock awards granted prior to
November 8, 2007, Restricted Stock and/or Restricted Stock Units shall
automatically be made if, and in the same manner as, similar adjustments are
made to awards issued under the Corporation’s incentive plans for management of
the Corporation then in effect.
     (c) Replenishment. To the extent any shares of Common Stock covered by an
Option, retainer stock award granted prior to November 8, 2007, Restricted Stock
Award or Restricted Stock Unit Award are forfeited by or are not delivered to a
Non-Employee Director or his or her beneficiary because the Option, retainer
stock award, Restricted Stock or Restricted Stock Unit is forfeited or canceled,
or the shares of Common Stock are not delivered because they are used to satisfy
any applicable tax withholding obligation, such shares shall not be deemed to
have been delivered for purposes of determining the

 



--------------------------------------------------------------------------------



 



maximum number of shares of Common Stock available for delivery with respect to
the respective type of award and with respect to all grants under the Plan.
ARTICLE 2
Option Awards
     Section 2.1 Options. Awards may be made under this Plan of Options to
purchase Common Stock. No Options granted pursuant to this Plan may be
“Incentive Stock Options” under Section 422 of the Internal Revenue Code of
1986, as amended. The grant of an Option entitles the recipient to purchase
shares of Stock at an exercise price established by the Board of Directors.
     Section 2.2 Exercise Price. The exercise price of each Option granted under
this Article 2 shall be established by the Board of Directors or shall be
determined by a method established by the Board of Directors at the time the
Option is granted. The exercise price shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of the Option. For
purposes of determining the “Fair Market Value” of a share of Common Stock as of
any date, then the “Fair Market Value” as of that date shall be the last closing
price of the Common Stock on the first business day prior to that date on the
New York Stock Exchange or, if the Common Stock is not listed on the New York
Stock Exchange, on any other exchange or quotation system on which the Common
Stock is listed or quoted. No Option may be “repriced,” as such term is used in
rules established by the New York Stock Exchange.
     Section 2.3 Exercise. Subject to the provisions of this Plan, an Option
shall be exercisable in accordance with such terms and conditions and during
such periods as may be established by the Board of Directors; provided, however,
that no Option may be exercised more than seven years after its grant date and
no Option granted hereunder may vest in excess of 1/3 of the number of shares
subject to the Option per year for the first three years after the grant date.
     Section 2.4 Payment of Option Exercise Price. The payment of the exercise
price of an Option granted under this Article 2 shall be subject to the
following:
          (a) Subject to the following provisions of this subsection 2.4, the
full exercise price for shares of Common Stock purchased upon the exercise of
any Option shall be paid at the time of such exercise (except that, in the case
of an exercise arrangement approved by the Board of Directors and described in
paragraph 2.4(c), payment may be made as soon as practicable after the
exercise).
          (b) The exercise price shall be payable in cash or by tendering, by
either actual delivery of shares or by attestation, shares of Common Stock
acceptable to the Board of Directors that have been held by the optionee for at
least six months and valued at Fair Market Value as of the day of exercise, or
in any combination thereof, as determined by the Board of Directors.
          (c) Subject to compliance with applicable law, the Board of Directors
may permit an Option recipient to elect to pay the exercise price upon the
exercise of an Option by irrevocably authorizing a third party to sell shares of
Common Stock (or a sufficient portion of the shares) acquired upon exercise of
the Option and remit to the Corporation a sufficient portion of the sale
proceeds to pay the entire exercise price and any tax withholding resulting from
such exercise.
     Section 2.5 Settlement of Award. Shares of Common Stock delivered pursuant
to the exercise of an Option shall be subject to such conditions, restrictions
and contingencies as the Board of Directors may establish in the applicable
Option grant agreement. The Board of Directors, in its discretion, may impose
such conditions, restrictions and contingencies with respect to shares of Common
Stock acquired pursuant to the exercise of an Option as the Board of Directors
determines to be desirable.
     Section 2.6 Nontransferability of Options. No Option granted under this
Plan is transferable other than by will or the laws of descent and distribution.
During the grantee’s lifetime, an Option may be exercised only by the grantee or
the grantee’s guardian or legal representative.

2



--------------------------------------------------------------------------------



 



     Section 2.7 Dividends and Dividend Equivalents. An Option, at the time of
grant or subsequent thereto, may provide the grantee with the right to receive
dividend payments or dividend equivalent payments with respect to Common Stock
subject to the Option. Such payments may either be made currently or credited to
an account for the grantee, and may be settled in cash or Common Stock as
determined by the Board. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Stock, may be
subject to such conditions, restrictions and contingencies as the Board shall
establish.
ARTICLE 3
Election to Receive Common Stock
     Section 3.1 Eligibility. A Non-Employee Director who is otherwise eligible
to receive cash payment for services provided as a Director may elect to receive
up to 50% of his or her annual retainer fee, in 10% increments, exclusive of any
fees or other amounts payable for attendance at the meetings of the Board or for
service on any committee thereof, in the form of Common Stock (a “Stock
Election”), subject to the following terms of this Article 3. The amount of the
fee which a Non-Employee Director elects to receive in Common Stock is referred
to herein as the “Elected Amount.” The Elected Amount shall be deducted ratably
from the quarterly payments of the annual retainer fee payable to such
Non-Employer Director in that fiscal year in which the Elected Amount would have
been paid but for the Stock Election.
     Section 3.2 Common Stock. Any Non-Employee Director who makes a stock
election pursuant to Section 3.1 (an “Electing Director”) shall have an account
created on the books of the Corporation to which shares of Common Stock shall be
credited and debited as provided in this Article 3 (the “Stock Account”). Each
Electing Director shall have credited to his or her Stock Account on the date of
each quarterly payment of the annual retainer fee (the “Quarterly Payment Date”)
the sum of (i) that number of shares of Common Stock determined by dividing his
or her Elected Amount by the Fair Market Value on such Quarterly Payment Date
(such shares are referred to as “Elected Shares”) and (ii) that number of shares
of Common Stock determined by dividing 50% of the Elected Amount by the Fair
Market Value on such Quarterly Payment Date (such shares are referred to as
“Additional Shares”).
     Section 3.3 Vesting. All Elected Shares and Additional Shares shall be 100%
vested as of the date they are credited to the Electing Director’s Stock
Account, but may not be sold or transferred prior to the date they are issued.
Additional Shares, however, may not be sold or transferred for a period of two
years after the date as of which they are issued and such shares shall bear a
legend setting forth this restriction (the “Restriction”). The Restriction shall
remain in effect after the date an Electing Director ceases to be a Director;
provided, however, that (i) if an Electing Director ceases to be a Director by
reason of death, disability or departure under the circumstances described in
Section 5.1 (a) or (b), or as otherwise determined by the Board of Directors,
the Restriction shall lapse and be of no further force or effect on or after the
date of such death, disability, departure or determination; and (ii) the
Restriction shall lapse and be of no further force or effect on the date of a
Change in Control, as such term is defined in the Corporation’s 2004 Stock
Option Plan.
     Section 3.4 Date of Issuance. The date of issuance of Common Stock issued
pursuant to this Article 3 (the “Issue Date”) shall be December 31 for any year
as to which a Non-Employee Director has made a stock election as described in
Section 3.1 hereof, or if December 31 is not a business day for the
Corporation’s transfer agent, on the last business day of the Corporation’s
transfer agent prior to December 31. As of the Issue Date, a certificate for the
total number of vested shares in his or her account on the Issue Date shall be
issued to such Electing Director subject to the other terms and conditions of
this Plan and at that time, the balance in each Electing Director’s Stock
Account shall be debited by the number of shares issued. Notwithstanding the
foregoing, if a Non-Employee Director ceases to be a director for any reason
when there are shares accrued to such director’s Stock Account, certificates for
such shares shall be issued within 60 days of the date such Non-Employee
Director ceases to be a director and the date such shares are issued shall be
the Issue Date of such shares.
     Section 3.5 Method of Election. A Non-Employee Director who wishes to make
a Stock Election must deliver to the Secretary of the Corporation a written
irrevocable election specifying the

3



--------------------------------------------------------------------------------



 



Elected Amount by January 31 of the calendar year to which the Stock Election
relates (or at such other time required under rules established by the Board).
ARTICLE 4
Restricted Stock and Restricted Stock Units
     Section 4.1 Grant of Restricted Stock or Restricted Stock Units. Subject to
the terms and provisions of the Plan, the Board of Directors, at any time and
from time to time, may grant shares of Restricted Stock and/or Restricted Stock
Units, as such terms are defined below, to participants in such amounts and upon
such terms and conditions as the Board shall determine; provided, however, that
no grant of Restricted Stock or of any Restricted Stock Unit shall in any event
vest more than 1/3 per year for each of the first three years following the date
of grant. “Restricted Stock” means an award of Common Stock subject to
forfeiture based on the passage of time, the achievement of performance goals,
and/or upon the occurrence of other events as determined by the Board in its
discretion, granted subject to the terms of this Plan. “Restricted Stock Unit”
means an award denominated in units whose value is derived from Common Stock and
which is subject to forfeiture based on the passage of time, the achievement of
performance goals, and/or upon the occurrence of other events as determined by
the Board in its discretion, granted subject to the terms of this Plan.
     Section 4.2 Restricted Stock or Restricted Stock Unit Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement duly executed by the Corporation and the Non-Employer Director
to whom the award is granted that shall specify the period(s) and types of
restrictions, the number of shares of Restricted Stock or the number of
Restricted Stock Units granted, and any such other provisions as the Board shall
determine.
     Section 4.3 Other Restrictions.
     (a) The Board shall impose, in the Award Agreement at the time of grant or
anytime thereafter, such other conditions and/or restrictions on any shares of
Restricted Stock or Restricted Stock Units granted pursuant to this Plan as it
may deem advisable including, without limitation, a requirement that
participants pay a stipulated purchase price for each share of Restricted Stock
or each Restricted Stock Unit, that specific performance goals be obtained, the
imposition of time-based restrictions on vesting following the attainment of the
performance goals, time-based restrictions, restrictions under applicable laws
or under the requirements of any stock exchange or market upon which such shares
are listed or traded, or holding requirements or sale restrictions placed on the
shares by the Corporation upon vesting of such Restricted Stock or Restricted
Stock Units. Except as otherwise provided in this Article 4 or the applicable
award agreement, shares of Restricted Stock covered by each Restricted Stock
award shall become freely transferable by the participant, subject to compliance
with applicable laws, after all conditions and restrictions applicable to such
shares have been satisfied or lapse.
     (b) Common Stock subject to a Restricted Stock award may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date it is
vested, and except as otherwise specified by the Board, Restricted Stock Units
may not be transferred.
     (c) Each certificate issued in respect of Common Stock pursuant to a
Restricted Stock award shall be registered in the name of the Non-Employee
Director and deposited with the Corporation until such time as all restrictions
have lapsed.
     Section 4.4 Certificate Legend. In addition to any other legends placed on
certificates, each certificate representing shares of Restricted Stock granted
pursuant to the Plan may bear a legend such as the following:
     The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the SYSCO Corporation 2005
Non-Employee Directors Stock Plan, and in the associated Award Agreement. A copy
of the Plan and such Award Agreement may be obtained from SYSCO Corporation.

4



--------------------------------------------------------------------------------



 



     Section 4.5 Voting Rights. To the extent required by law, participants in
whose names shares of Restricted Stock granted hereunder shall be issued, shall
be granted the right to exercise full voting rights with respect to those shares
during the period of restriction. A participant shall have no voting rights with
respect to any Restricted Stock Units granted hereunder.
     Section 4.6 Dividends and Other Distributions. During the period of
restriction, participants holding shares of Restricted Stock or Restricted Stock
Units granted hereunder may, if the Board so determines, be credited with
dividends paid with respect to the underlying shares or dividend equivalents
while they are so held in a manner determined by the Board in its sole
discretion. The Board may apply any restrictions to the dividends or dividend
equivalents that the Board deems appropriate. The Board, in its sole discretion,
may determine the form of payment of dividends or dividend equivalents,
including cash, unrestricted Common Stock, Restricted Stock, or Restricted Stock
Units.
     Section 4.7 Payment in Consideration of Restricted Stock Units. When and if
Restricted Stock Units become payable, a participant having received the grant
of such units shall be entitled to receive payment from the Corporation in cash,
shares of Common Stock of equivalent value (based on the Fair Market Value
thereof), in some combination thereof, or in any other form determined by the
Board in its sole discretion. The Board’s determination regarding the form of
payout shall be set forth or reserved for later determination in the Award
Agreement pertaining to the grant of the Restricted Stock Unit.
ARTICLE 5

Miscellaneous
     Section 5.1 Cessation of Service. Except as set forth below and unless
otherwise determined by the Board, upon cessation of service as a Non-Employee
Director (for reasons other than death), all Options, whether or not exercisable
at the date of cessation of service, and all unvested retainer stock awards
granted prior to November 8, 2007, Restricted Stock and Restricted Stock Units
shall be forfeited by the grantee; provided, however, that, unless otherwise
determined by the Board, if (a) any Non-Employee Director serves out his/her
term but does not stand for re-election at the end thereof or (b) any
Non-Employee Director shall retire from service on the Board (for reasons other
than death) prior to the expiration of his or her term and on or after the date
he or she attains age 71, such grantee’s Options, retainer stock awards granted
prior to November 8, 2007, Restricted Stock and Restricted Stock Units shall
remain in effect, vest, become exercisable and expire as if the grantee had
remained a Non-Employee Director of the Corporation. The status of Elected
Shares and Additional Shares shall be governed by Section 3.3.
     Section 5.2 Death. Upon the death of a Non-Employee Director, all unvested
Options held by him or her will vest immediately and may be exercised by his or
her estate, or by the person to whom such right devolves from the Non-Employee
Director by reason of his or her death, at any time within three years after the
date of the Non-Employee Director’s death, but in no event later than the
original termination date of the Option. In no event may an Option be exercised
after three years following the holder’s death. In addition, all unvested
retainer stock awards granted prior to November 8, 2007, Restricted Stock and
Restricted Stock Units shall vest and all restrictions with respect to
Additional Shares shall lapse.
     Section 5.3 Administration. This Plan shall be administered by the Board of
Directors of the Corporation. This Plan may be terminated or amended by the
Board of Directors as they deem advisable. The Board may delegate its authority
hereunder to the Non-Employee Directors, or to any two or more thereof.
     Section 5.4 Amendments. No amendment may revoke or alter in a manner
unfavorable to the grantees any Options, retainer stock awards granted prior to
November 8, 2007, Restricted Stock, Restricted Stock Units or Elected Shares
then outstanding, and no amendment, unless approved by Corporation stockholders,
can increase the number of shares authorized for issuance hereunder, in total or
pursuant to any award type, modify the method by which the Option exercise price
is determined or allow

5



--------------------------------------------------------------------------------



 



for the “repricing” of any Option issued hereunder, as such term is used in
rules established by the New York Stock Exchange.
     Section 5.5 Term. No Option, Restricted Stock, Restricted Stock Unit,
Elected Shares or Additional Shares may be issued under this Plan after
November 11, 2010, but Options granted prior to that date shall continue to
become exercisable and may be exercised according to their terms. Restricted
Stock and Restricted Stock Units granted prior to November 11, 2010 shall
continue to vest in accordance with their terms, dividend equivalents awarded
prior to November 11, 2010 may be paid in accordance with the terms thereof, and
Additional Shares credited prior to November 11, 2010 shall continue to be
subject to the provisions hereof.
     Section 5.6 No Other Rights. Except as provided in this Plan, no
Non-Employee Director shall have any claim or right to be granted or issued an
Option, Restricted Stock Award, Restricted Stock Unit, Elected Shares or
Additional Shares under this Plan. Neither this Plan nor any actions hereunder
shall be construed as giving any Director any right to be retained in the
service of the Corporation.
     Section 5.7 Prior Plan. This Plan superseded the Corporation’s prior
Non-Employee Directors Stock Plan (the “Prior Directors Plan”). Options granted
under the Prior Directors Plan shall continue to become exercisable and may be
exercised according to their terms, retainer stock awards granted under the
Prior Directors Plan shall continue to vest in accordance with their terms and
Additional Shares (as defined in the Prior Directors Plan) granted under the
Prior Directors Plan shall continue to be subject to the provisions thereof.

6